DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Information Disclosure Statement
Examiner states for the record that no Information Disclosure Statement is presently filed in this application. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-4, 6-9, 11-13, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (Pub. No. 2019/0391755) in view of Trika et al. (Trika et al. Pub. No. US 2010/0169604).

Claim 1:
Lee et al. disclose a non-transitory computer-readable medium storing code comprising instructions which, when executed by one or more processors of an electronic device, cause the electronic device to: 
receive, at an interface, memory access commands from a host [figs. 1, 4; pars. 0080-0081, 0194 – The host communicates with the storage device via the physical block. (“The physical block 131 may be a physical layer that is used to communicate with the host controller interface 16.”)]; 
store the memory access commands in a command queue [par. 0085 – “The host core 133 may include a queue storing commands transmitted from the host controller interface 16.”];  
store, in a buffer coupled with the interface, data associated with the memory access commands [fig. 4; par. 0083, 0194 – “When data are transmitted from the host controller interface 16, the host core 133 may store the data in a buffer area BA of the memory 134. When it is necessary to transmit the data to the host controller interface 16, the host core 133 may generate a packet including the data stored in the buffer area BA of the memory 134 and then transmit the generated packet to the host controller interface 16 through the physical block 131.”]; and 
move, by the storage controller, the data associated with the memory access commands between the buffer and a storage memory comprising a plurality of memory cells [par. 0086 – “The buffer area BA may temporarily store data, which may be written in the first or second storage area 110 or 120 and/or be read from the first or second storage area 110 or 120.”].
However, Lee et al. do not specifically disclose:
determine a first subset of the memory access commands associated with a first priority and a second subset of the memory access commands associated with a second priority; 
route, from the command queue to a first queue, the first subset of the memory access commands associated with the first priority [fig. 4; pars. 0090-0091 – The command is routed from the host core to the first core. Lee et al. do not specifically disclose that the routing is based on a priority. (“The first core 135 may convert an address, which may be included in a command transmitted from the host core 133, to a physical address of the first user region UA1 of the first storage area 110 using the first flash translation layer FTL1' of the memory 134.”)]; 
route, from the command queue to a second queue, the second subset of the memory access commands associated with the second priority [fig. 4; pars. 0094-0095 – The command is routed from the host core to the second core. Lee et al. do not specifically disclose that the routing is based on a priority. (“The second core 137 may convert an address, which may be included in a command transmitted from the host core 133, to a physical address of the second user region UA2 of the second storage area 120 using the second flash translation layer FTL2' of the memory 134.”)];
process, by a processor of the one or more processors, the first subset of the memory access commands from the first queue to a third queue at a storage controller according to a first process, the third queue associated with the first priority [fig. 4; pars. 0090-0091, 0194 – The commands are routed from the first core to the first memory manager. Lee et al. do not specifically disclose that the commands are associated with a priority. (“The first memory manager 136 may store a command and/or an address transmitted from the first core 135 in a first queue Q1.”)]; 
process, by the processor, the second subset of the memory access commands from the second queue to a fourth queue at the storage controller according to a second process, the fourth queue associated with the second priority, wherein the first and second processes are run concurrently by an execution unit of the processor according to one or more parameters for prioritization between the first priority and the second priority [fig. 4; pars. 0085, 0094-0095, 0194 – The commands are routed from the second core to the second memory manager. Lee et al. do not specifically disclose that the commands are associated with a priority. (“The host core 133 may support a scheduling and/or adjusting of execution schedules of commands registered in the queue based on their priorities.” … “The second memory manager 138 may store the command and/or the address transmitted from the second core 137 in a second queue Q2.”)];
In the same field of endeavor, Trika et al. disclose:
determine a first subset of the memory access commands associated with a first priority and a second subset of the memory access commands associated with a second priority [figs. 1-2; par. 0010 – “At block 14, the incoming writes are split into tier 1 data and tier 2 data. In this exemplary embodiment, the tier 1 data comprises data that is performance and/or error sensitive. In certain embodiments, the tier 1 data comprises user defined writes. In one exemplary embodiment, the tier 1 data comprises user defined high priority writes. In one exemplary embodiment, the tier 2 data comprises user defined low priority writes. In another exemplary embodiment, the tier 2 data comprises background writes corresponding to metadata updates on lazy writes.”]; 
route, from the command queue to a first queue, the first subset of the memory access commands associated with the first priority [figs. 1-2; par. 0011 – “At block 16, the tier 1 data is stored on a first non-volatile memory device.” … “In this exemplary embodiment, the first non-volatile memory device includes a single-level cell (SLC) NAND flash media.”]; 
route, from the command queue to a second queue, the second subset of the memory access commands associated with the second priority [figs. 1-2; par. 0012 – “At block 18, the tier 2 data is stored on a second non-volatile memory device.” … “In this exemplary embodiment, the second non-volatile memory device includes a multi-level cell (MLC) NAND flash media.”];
process, by a processor of the one or more processors, the first subset of the memory access commands from the first queue to a third queue at a storage controller according to a first process, the third queue associated with the first priority [figs. 1-2; par. 0011 – The first storage device is associated with a first priority (“At block 16, the tier 1 data is stored on a first non-volatile memory device.” … “In this exemplary embodiment, the first non-volatile memory device includes a single-level cell (SLC) NAND flash media.”)]; 
process, by the processor, the second subset of the memory access commands from the second queue to a fourth queue at the storage controller according to a second process, the fourth queue associated with the second priority, wherein the first and second processes are run concurrently by an execution unit of the processor according to one or more parameters for prioritization between the first priority and the second priority [figs. 1-2; par. 0012 – The second storage device is associated with a second priority (“At block 18, the tier 2 data is stored on a second non-volatile memory device.” … “In this exemplary embodiment, the second non-volatile memory device includes a multi-level cell (MLC) NAND flash media.”)];
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lee et al. to include routing data based on priority, as taught by Trika et al., in order to provide faster storage for higher priority data.

Claim 2 (as applied to claim 1 above):
Lee et al. disclose, 
wherein the moving of the data between the buffer and the storage memory by the storage controller is based at least in part on contents of the third queue and the fourth queue [fig. 4; pars. 0086, 0090-0096 – Data is read from the buffer area according to the commands queued in the first and second memory managers. (“The buffer area BA may temporarily store data, which may be written in the first or second storage area 110 or 120 and/or be read from the first or second storage area 110 or 120.” … “In addition, the first memory manager 136 may read data from the buffer area BA of the memory 134.”)].

Claim 3 (as applied to claim 1 above):
Lee et al. disclose the non-transitory computer-readable medium, comprising further instructions which, when executed by the one or more processors of the electronic device, cause the electronic device to: 
determine, by the storage controller, an order of processing the memory access commands of the third and fourth queues based at least in part on the respective first and second priorities of the third and fourth queues [par. 0085 – “The host core 133 may support a scheduling and/or adjusting of execution schedules of commands registered in the queue based on their priorities.”].

Claim 4 (as applied to claim 3 above):
Lee et al. disclose, 
wherein the moving of the data between the buffer and the storage memory by the storage controller is based at least in part on the order of processing the memory access commands of the third and fourth queues [fig. 4; pars. 0086, 0090-0096 – Data is read from the buffer area according to the commands queued in the first and second memory managers. Commands are sequentially processed by the first and second memory managers. (“The buffer area BA may temporarily store data, which may be written in the first or second storage area 110 or 120 and/or be read from the first or second storage area 110 or 120.” … “The first memory manager 136 may sequentially execute commands stored in the first queue Ql.” … “In addition, the first memory manager 136 may read data from the buffer area BA of the memory 134.” … “The second memory manager 138 may sequentially execute commands stored in the second queue Q2.”)].

Claim 6 (as applied to claim 1 above):
Lee et al. disclose,
wherein the memory access commands comprise memory read commands and wherein moving the data between the buffer and the storage memory comprises moving, by the storage controller, the data associated with the memory read commands from the storage memory to the buffer [par. 0086 – “The buffer area BA may temporarily store data, which may be written in the first or second storage area 110 or 120 and/or be read from the first or second storage area 110 or 120.”]; and 
the non-transitory computer-readable medium comprises further instructions which, when executed by the one or more processors of the electronic device, cause the electronic device to: 
retrieve, by the interface, the data associated with the memory read commands from the buffer [par. 0083 – Data is retrieved from the buffer area. (“When it is necessary to transmit the data to the host controller interface 16, the host core 133 may generate a packet including the data stored in the buffer area BA of the memory 134 and then transmit the generated packet to the host controller interface 16 through the physical block 131.”)]; and 
send, by the interface to the host, the data retrieved from the buffer [par. 0083 – Data is communicated to the host via the physical block. (“When it is necessary to transmit the data to the host controller interface 16, the host core 133 may generate a packet including the data stored in the buffer area BA of the memory 134 and then transmit the generated packet to the host controller interface 16 through the physical block 131.”)].

Claim 7 (as applied to claim 6 above):
Lee et al. disclose, 
wherein the data sent to the host comprises a first subset of data associated with the first subset of the memory access commands and a second subset of data associated with the second subset of the memory access commands [par. 0083 – Data is communicated to the host via the physical block. Data may be read from the first and second memories. (“When it is necessary to transmit the data to the host controller interface 16, the host core 133 may generate a packet including the data stored in the buffer area BA of the memory 134 and then transmit the generated packet to the host controller interface 16 through the physical block 131.”)].

Claim 8 (as applied to claim 1 above):
Lee e al. disclose, 
wherein, the memory access commands comprise memory write commands [pars. 0085-0086 – Write commands. (“The host core 133 may include a queue storing commands transmitted from the host controller interface 16.” … “The buffer area BA may temporarily store data, which may be written in the first or second storage area 110 or 120 and/or be read from the first or second storage area 110 or 120.”)]; and 
the non-transitory computer-readable medium comprises further instructions which, when executed by the one or more processors of the electronic device, cause the electronic device to: 
receive, by the interface from the host, the data associated with the memory write commands, wherein moving the data between the buffer and the storage memory comprises moving, by the storage controller, the data from the buffer to the storage memory [pars. 0085-0086, 0090-0092 – Data is read from the buffer to perform the write operation. (“In addition, the first memory manager 136 may read data from the buffer area BA of the memory 134.”)].

Claim 9 (as applied to claim 8 above):
Lee et al. disclose, 
wherein the moving of the data from the buffer to the storage memory by the storage controller is based at least in part on arbitration logic that determines an order of processing the memory access commands of the third and fourth queues based on the respective first and second priorities of the third and fourth queues [par. 0085 – “The host core 133 may support a scheduling and/or adjusting of execution schedules of commands registered in the queue based on their priorities.”].

Claim 11:
Lee et al. disclose an apparatus, comprising: 
an interface configured to receive memory access commands from a host and to send and receive data associated with the memory access commands [figs. 1, 4; pars. 0080-0081, 0194 – The host communicates with the storage device via the physical block. (“The physical block 131 may be a physical layer that is used to communicate with the host controller interface 16.”)], the interface comprising: 
a command queue configured to store the memory access commands received by the interface [par. 0085 – “The host core 133 may include a queue storing commands transmitted from the host controller interface 16.”]; 
a processor, comprising: 
an execution unit [fig. 4; par. 0194 - Controller];  
a buffer coupled with the interface and configured to store the data associated with the memory access commands [fig. 4; par. 0083, 0194 – “When data are transmitted from the host controller interface 16, the host core 133 may store the data in a buffer area BA of the memory 134. When it is necessary to transmit the data to the host controller interface 16, the host core 133 may generate a packet including the data stored in the buffer area BA of the memory 134 and then transmit the generated packet to the host controller interface 16 through the physical block 131.”]; 
a storage memory comprising a plurality of memory cells [par. 0040 – “For example, the first and second storage areas 110 and 120 may be implemented with a single nonvolatile memory device and may be logically divided by addresses. In certain embodiments, the first and second storage areas 110 and 120 may be implemented with different nonvolatile memory devices that are physically separated from each other.”]; 
wherein the processor is configured to process the first subset of the memory access commands from the first queue to the third queue according to a first process [fig. 4; pars. 0090-0091, 0194 – The commands are routed from the first core to the first memory manager. (“The first memory manager 136 may store a command and/or an address transmitted from the first core 135 in a first queue Q1.”)] and the second subset of the memory access commands from the second queue to the fourth queue according to a second process [fig. 4; pars. 0085, 0094-0095, 0194 – The commands are routed from the second core to the second memory manager. (“The host core 133 may support a scheduling and/or adjusting of execution schedules of commands registered in the queue based on their priorities.” … “The second memory manager 138 may store the command and/or the address transmitted from the second core 137 in a second queue Q2.”)], wherein the first and second processes are configured to be run concurrently by the execution unit according to one or more parameters for prioritization between the first priority and the second priority [par. 0085 – “The host core 133 may support a scheduling and/or adjusting of execution schedules of commands registered in the queue based on their priorities.”].
However, Lee et al. do not specifically disclose:
the processor, comprising:
a first queue configured to store a first subset of the memory access commands associated with a first priority [fig. 4; pars. 0090-0091 – First core. Lee et al. do not specifically disclose that the commands are stored based on a priority. (“The first core 135 may convert an address, which may be included in a command transmitted from the host core 133, to a physical address of the first user region UA1 of the first storage area 110 using the first flash translation layer FTL1' of the memory 134.”)]; 
a second queue configured to store a second subset of the memory access commands associated with a second priority [fig. 4; pars. 0094-0095 – Second core. Lee et al. do not specifically disclose that the commands are stored based on a priority. (“The second core 137 may convert an address, which may be included in a command transmitted from the host core 133, to a physical address of the second user region UA2 of the second storage area 120 using the second flash translation layer FTL2' of the memory 134.”)]; and 
one or more command routers configured to obtain the memory access commands from the command queue, determine the first and second subsets of the memory access commands, and store the first and second subsets in the first and second queues, respectively;
a storage controller configured to move the data associated with the memory access commands between the buffer and the storage memory, the storage controller comprising: 
a third queue associated with the first priority [fig. 4; pars. 0090-0091, 0194 – First memory manager. Lee et al. do not specifically disclose that the first memory manager is associated with a priority. (“The first memory manager 136 may store a command and/or an address transmitted from the first core 135 in a first queue Q1.”)]; and 
a fourth queue associated with the second priority fig. 4; pars. 0085, 0094-0095, 0194 – Second memory manager. Lee et al. do not specifically disclose that the second memory manager is associated with a priority. (“The host core 133 may support a scheduling and/or adjusting of execution schedules of commands registered in the queue based on their priorities.” … “The second memory manager 138 may store the command and/or the address transmitted from the second core 137 in a second queue Q2.”)],
In the same field of endeavor, Trika et al. disclose:
the processor, comprising:
a first queue configured to store a first subset of the memory access commands associated with a first priority [figs. 1-2; par. 0011 – “At block 16, the tier 1 data is stored on a first non-volatile memory device.” … “In this exemplary embodiment, the first non-volatile memory device includes a single-level cell (SLC) NAND flash media.”]; 
a second queue configured to store a second subset of the memory access commands associated with a second priority [figs. 1-2; par. 0012 – “At block 18, the tier 2 data is stored on a second non-volatile memory device.” … “In this exemplary embodiment, the second non-volatile memory device includes a multi-level cell (MLC) NAND flash media.”]; and 
one or more command routers configured to obtain the memory access commands from the command queue, determine the first and second subsets of the memory access commands, and store the first and second subsets in the first and second queues, respectively [figs. 1-2; par. 0010 – “At block 14, the incoming writes are split into tier 1 data and tier 2 data. In this exemplary embodiment, the tier 1 data comprises data that is performance and/or error sensitive. In certain embodiments, the tier 1 data comprises user defined writes. In one exemplary embodiment, the tier 1 data comprises user defined high priority writes. In one exemplary embodiment, the tier 2 data comprises user defined low priority writes. In another exemplary embodiment, the tier 2 data comprises background writes corresponding to metadata updates on lazy writes.”];
a storage controller configured to move the data associated with the memory access commands between the buffer and the storage memory, the storage controller comprising: 
a third queue associated with the first priority [figs. 1-2; par. 0011 – The first storage device is associated with a first priority (“At block 16, the tier 1 data is stored on a first non-volatile memory device.” … “In this exemplary embodiment, the first non-volatile memory device includes a single-level cell (SLC) NAND flash media.”)]; and 
a fourth queue associated with the second priority [figs. 1-2; par. 0012 – The second storage device is associated with a second priority (“At block 18, the tier 2 data is stored on a second non-volatile memory device.” … “In this exemplary embodiment, the second non-volatile memory device includes a multi-level cell (MLC) NAND flash media.”)], 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lee et al. to include routing data based on priority, as taught by Trika et al., in order to provide faster storage for higher priority data.

Claim 12 (as applied to claim 11 above):
Lee et al. disclose, 
wherein the storage controller further comprises arbitration logic configured to determine an order of processing the memory access commands of the third and fourth queues based at least in part on the respective first and second priorities of the third and fourth queues [par. 0085 – “The host core 133 may support a scheduling and/or adjusting of execution schedules of commands registered in the queue based on their priorities.”].

Claim 13 (as applied to claim 12 above):
Lee et al. disclose, 
wherein the storage controller is configured to move the data associated with the memory access commands of the third and fourth queues based at least in part on the order of processing the memory access commands of the third and fourth queues [fig. 4; pars. 0086, 0090-0096 – Data is read from the buffer area according to the commands queued in the first and second memory managers. Commands are sequentially processed by the first and second memory managers. (“The buffer area BA may temporarily store data, which may be written in the first or second storage area 110 or 120 and/or be read from the first or second storage area 110 or 120.” … “The first memory manager 136 may sequentially execute commands stored in the first queue Ql.” … “In addition, the first memory manager 136 may read data from the buffer area BA of the memory 134.” … “The second memory manager 138 may sequentially execute commands stored in the second queue Q2.”)].

Claim 17:
Lee et al. disclose a memory device, comprising: 
a storage memory comprising a plurality of memory cells [par. 0040 – “For example, the first and second storage areas 110 and 120 may be implemented with a single nonvolatile memory device and may be logically divided by addresses. In certain embodiments, the first and second storage areas 110 and 120 may be implemented with different nonvolatile memory devices that are physically separated from each other.”]; and 
a processor coupled with the storage memory and operable to cause the memory device to: 
receive, at an interface, memory access commands from a host [figs. 1, 4; pars. 0080-0081, 0194 – The host communicates with the storage device via the physical block. (“The physical block 131 may be a physical layer that is used to communicate with the host controller interface 16.”)]; 
store the memory access commands in a command queue [par. 0085 – “The host core 133 may include a queue storing commands transmitted from the host controller interface 16.”]; 
store, in a buffer coupled with the interface, data associated with the memory access commands [fig. 4; par. 0083, 0194 – “When data are transmitted from the host controller interface 16, the host core 133 may store the data in a buffer area BA of the memory 134. When it is necessary to transmit the data to the host controller interface 16, the host core 133 may generate a packet including the data stored in the buffer area BA of the memory 134 and then transmit the generated packet to the host controller interface 16 through the physical block 131.”]; and 
move, by the storage controller, the data associated with the memory access commands between the buffer and the storage memory [par. 0086 – “The buffer area BA may temporarily store data, which may be written in the first or second storage area 110 or 120 and/or be read from the first or second storage area 110 or 120.”].
However, Lee et al. do not specifically disclose:
a processor coupled with the storage memory and operable to cause the memory device to:
determine a first subset of the memory access commands associated with a first priority and a second subset of the memory access commands associated with a second priority; 
route, from the command queue to a first queue, the first subset of the memory access commands associated with the first priority [fig. 4; pars. 0090-0091 – The command is routed from the host core to the first core. Lee et al. do not specifically disclose that the routing is based on a priority. (“The first core 135 may convert an address, which may be included in a command transmitted from the host core 133, to a physical address of the first user region UA1 of the first storage area 110 using the first flash translation layer FTL1' of the memory 134.”)]; 
route, from the command queue to a second queue, the second subset of the memory access commands associated with the second priority [fig. 4; pars. 0094-0095 – The command is routed from the host core to the second core. Lee et al. do not specifically disclose that the routing is based on a priority. (“The second core 137 may convert an address, which may be included in a command transmitted from the host core 133, to a physical address of the second user region UA2 of the second storage area 120 using the second flash translation layer FTL2' of the memory 134.”)];
process the first subset of the memory access commands from the first queue to a third queue at a storage controller according to a first process, the third queue associated with the first priority [fig. 4; pars. 0090-0091, 0194 – The commands are routed from the first core to the first memory manager. Lee et al. do not specifically disclose that the commands are associated with a priority. (“The first memory manager 136 may store a command and/or an address transmitted from the first core 135 in a first queue Q1.”)]; 
process the second subset of the memory access commands from the second queue to a fourth queue at the storage controller according to a second process, the fourth queue associated with the second priority, wherein the first and second processes are run concurrently by an execution unit according to one or more parameters for prioritization between the first priority and the second priority [fig. 4; pars. 0085, 0094-0095, 0194 – The commands are routed from the second core to the second memory manager. Lee et al. do not specifically disclose that the commands are associated with a priority. (“The host core 133 may support a scheduling and/or adjusting of execution schedules of commands registered in the queue based on their priorities.” … “The second memory manager 138 may store the command and/or the address transmitted from the second core 137 in a second queue Q2.”)];
In the same field of endeavor, Trika et al. disclose:
a processor coupled with the storage memory and operable to cause the memory device to:
determine a first subset of the memory access commands associated with a first priority and a second subset of the memory access commands associated with a second priority [figs. 1-2; par. 0010 – “At block 14, the incoming writes are split into tier 1 data and tier 2 data. In this exemplary embodiment, the tier 1 data comprises data that is performance and/or error sensitive. In certain embodiments, the tier 1 data comprises user defined writes. In one exemplary embodiment, the tier 1 data comprises user defined high priority writes. In one exemplary embodiment, the tier 2 data comprises user defined low priority writes. In another exemplary embodiment, the tier 2 data comprises background writes corresponding to metadata updates on lazy writes.”]; 
route, from the command queue to a first queue, the first subset of the memory access commands associated with the first priority [figs. 1-2; par. 0011 – “At block 16, the tier 1 data is stored on a first non-volatile memory device.” … “In this exemplary embodiment, the first non-volatile memory device includes a single-level cell (SLC) NAND flash media.”]; 
route, from the command queue to a second queue, the second subset of the memory access commands associated with the second priority [figs. 1-2; par. 0012 – “At block 18, the tier 2 data is stored on a second non-volatile memory device.” … “In this exemplary embodiment, the second non-volatile memory device includes a multi-level cell (MLC) NAND flash media.”];
process the first subset of the memory access commands from the first queue to a third queue at a storage controller according to a first process, the third queue associated with the first priority [figs. 1-2; par. 0011 – The first storage device is associated with a first priority (“At block 16, the tier 1 data is stored on a first non-volatile memory device.” … “In this exemplary embodiment, the first non-volatile memory device includes a single-level cell (SLC) NAND flash media.”)]; 
process the second subset of the memory access commands from the second queue to a fourth queue at the storage controller according to a second process, the fourth queue associated with the second priority, wherein the first and second processes are run concurrently by an execution unit according to one or more parameters for prioritization between the first priority and the second priority [figs. 1-2; par. 0012 – The second storage device is associated with a second priority (“At block 18, the tier 2 data is stored on a second non-volatile memory device.” … “In this exemplary embodiment, the second non-volatile memory device includes a multi-level cell (MLC) NAND flash media.”)];
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lee et al. to include routing data based on priority, as taught by Trika et al., in order to provide faster storage for higher priority data.

Claim 18 (as applied to claim 17 above): 
Lee et al. disclose,
wherein the processor is further operable to cause the memory device to: determine, by the storage controller, an order of processing the memory access commands of the third and fourth queues based at least in part on the respective first and second priorities of the third and fourth queues [par. 0085 – “The host core 133 may support a scheduling and/or adjusting of execution schedules of commands registered in the queue based on their priorities.”].

Claim 19 (as applied to claim 18 above):
Lee et al. disclose, 
wherein the moving of the data between the buffer and the storage memory by the storage controller is based at least in part on the order of processing the memory access commands of the third and fourth queues [fig. 4; pars. 0086, 0090-0096 – Data is read from the buffer area according to the commands queued in the first and second memory managers. Commands are sequentially processed by the first and second memory managers. (“The buffer area BA may temporarily store data, which may be written in the first or second storage area 110 or 120 and/or be read from the first or second storage area 110 or 120.” … “The first memory manager 136 may sequentially execute commands stored in the first queue Ql.” … “In addition, the first memory manager 136 may read data from the buffer area BA of the memory 134.” … “The second memory manager 138 may sequentially execute commands stored in the second queue Q2.”)].

Claim(s) 5, 10, 14-16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (Pub. No. 2019/0391755) in view of Trika et al. (Trika et al. Pub. No. US 2010/0169604) as applied to claim 3 and 11 above, respectively, and further in view of Bavishi et al. (Pub. No. US 2020/0050395).

Claim 5 (as applied to claim 3 above):
Lee et al. and Trika et al. disclose all the limitations above but do not specifically disclose, wherein: 
the determining of the order of processing of the memory access commands of the third and fourth queues comprises moving a memory access command of the fourth queue up in the order when the memory access command has not been processed within a minimum time frame.
In the same field of endeavor, Bavishi et al. disclose:
the determining of the order of processing of the memory access commands of the third and fourth queues comprises moving a memory access command of the fourth queue up in the order when the memory access command has not been processed within a minimum time frame [par. 0014 – “For example, the quality of service logic can establish a threshold for a read command; and, if the age of the read command is above the threshold before the read command is serviced, the read command can be moved to the top of a queue for execution, or to a higher-priority queue of read commands. Thus, the memory sub-system balances the priority of the read commands initially requested in their priority data field and service delay in execution of the read commands.”].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Lee et al. and Trika et al. to include moving old commands to the head of the queue, as taught by Bavishi et al. in order to maintain quality of service for read commands.

Claim 10 (as applied to claim 1 above):
Lee et al. disclose, 
the non-transitory computer-readable medium comprises further instructions which, when executed by the one or more processors of the electronic device, cause the electronic device to: 
determine a third subset of the memory access commands associated with write commands associated with the first priority and a fourth subset of the memory access commands associated with write commands associated with the second priority [Trika et al. - figs. 1-2; par. 0010 – “At block 14, the incoming writes are split into tier 1 data and tier 2 data. In this exemplary embodiment, the tier 1 data comprises data that is performance and/or error sensitive. In certain embodiments, the tier 1 data comprises user defined writes. In one exemplary embodiment, the tier 1 data comprises user defined high priority writes. In one exemplary embodiment, the tier 2 data comprises user defined low priority writes. In another exemplary embodiment, the tier 2 data comprises background writes corresponding to metadata updates on lazy writes.”]; 
route, from the command queue to a fifth queue, the third subset of the memory access commands associated with the first priority [fig. 4; pars. 0090-0091 – The command is routed from the host core to the first core. Trika et al. provide the teaching of writes being classified as tier 1 or tier 2. (“The first core 135 may convert an address, which may be included in a command transmitted from the host core 133, to a physical address of the first user region UA1 of the first storage area 110 using the first flash translation layer FTL1' of the memory 134.”)]; 
route, from the command queue to a sixth queue, the fourth subset of the memory access commands associated with the second priority [fig. 4; pars. 0094-0095 – The command is routed from the host core to the second core. Trika et al. provide the teaching of writes being classified as tier 1 or tier 2. (“The second core 137 may convert an address, which may be included in a command transmitted from the host core 133, to a physical address of the second user region UA2 of the second storage area 120 using the second flash translation layer FTL2' of the memory 134.”)]; 
process, by the processor, the third subset of the memory access commands from the fifth queue to the third queue at the storage controller according to a third process [fig. 4; pars. 0090-0091, 0194 – The commands are routed from the first core to the first memory manager. (“The first memory manager 136 may store a command and/or an address transmitted from the first core 135 in a first queue Q1.”)]; and 
process, by the processor, the fourth subset of the memory access commands from the sixth queue to the fourth queue at the storage controller according to a fourth process, wherein the third and fourth processes are run concurrently by the execution unit of the processor with the first and second processes according to the one or more parameters for prioritization between the first priority and the second priority [fig. 4; pars. 0085, 0094-0095, 0194 – The commands are routed from the second core to the second memory manager. (“The host core 133 may support a scheduling and/or adjusting of execution schedules of commands registered in the queue based on their priorities.” … “The second memory manager 138 may store the command and/or the address transmitted from the second core 137 in a second queue Q2.”)].
However, Lee et al. and Trika et al. do not specifically disclose:
wherein the first subset of the memory access commands is associated with read commands associated with the first priority, and the second subset of the memory access commands is associated with read commands associated with the second priority,
In the same field of endeavor, Bavishi et al. disclose:
wherein the first subset of the memory access commands is associated with read commands associated with the first priority, and the second subset of the memory access commands is associated with read commands associated with the second priority [fig. 5; pars. 0067-0075 – Read requests are places in queues according to priority. (“In general, the memory sub-system 110 can maintain a respective queue for each priority value that can be specified by the host system 120 in the priority data field of read commands, in an embodiment. Accordingly, the read request scheduler 113 can add an incoming read request to the back of the queue associated with the priority value of the read request.”)],
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Lee et al. and Trika et al. to include priorities to read commands, as taught by Bavishi et al., in order to provide preferential execution of read commands without adversely affecting lower priority read commands.

Claim 14 (as applied to claim 11 above):
Lee et al. disclose, wherein the processor further comprises: 
a fifth queue [fig. 4; pars. 0090-0091 – First core. (“The first core 135 may convert an address, which may be included in a command transmitted from the host core 133, to a physical address of the first user region UA1 of the first storage area 110 using the first flash translation layer FTL1' of the memory 134.”)]; and 
a sixth queue [fig. 4; pars. 0094-0095 – Second core. (“The second core 137 may convert an address, which may be included in a command transmitted from the host core 133, to a physical address of the second user region UA2 of the second storage area 120 using the second flash translation layer FTL2' of the memory 134.”)], 
wherein: 
the fifth queue is configured to store a third subset of the memory access commands associated with write commands associated with the first priority [fig. 4; pars. 0090-0091 – The command is routed from the host core to the first core. Trika et al. provide the teaching of writes being classified as tier 1 or tier 2. (“The first core 135 may convert an address, which may be included in a command transmitted from the host core 133, to a physical address of the first user region UA1 of the first storage area 110 using the first flash translation layer FTL1' of the memory 134.”)]; and 
the sixth queue is configured to store a fourth subset of the memory access commands associated with write commands associated with the second priority [fig. 4; pars. 0094-0095 – The command is routed from the host core to the second core. Trika et al. provide the teaching of writes being classified as tier 1 or tier 2. (“The second core 137 may convert an address, which may be included in a command transmitted from the host core 133, to a physical address of the second user region UA2 of the second storage area 120 using the second flash translation layer FTL2' of the memory 134.”)].
However, Lee et al. and Trika et al. do not specifically disclose:
wherein:
the first subset of the memory access commands is associated with read commands associated with the first priority, 
the second subset of the memory access commands is associated with read commands associated with the second priority, 
In the same field of endeavor, Bavishi et al. disclose:
wherein:
the first subset of the memory access commands is associated with read commands associated with the first priority [fig. 5; pars. 0067-0075 – Read requests are places in queues according to priority. (“In general, the memory sub-system 110 can maintain a respective queue for each priority value that can be specified by the host system 120 in the priority data field of read commands, in an embodiment. Accordingly, the read request scheduler 113 can add an incoming read request to the back of the queue associated with the priority value of the read request.”)], 
the second subset of the memory access commands is associated with read commands associated with the second priority [fig. 5; pars. 0067-0075 – Read requests are places in queues according to priority. (“In general, the memory sub-system 110 can maintain a respective queue for each priority value that can be specified by the host system 120 in the priority data field of read commands, in an embodiment. Accordingly, the read request scheduler 113 can add an incoming read request to the back of the queue associated with the priority value of the read request.”)],
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Lee et al. and Trika et al. to include priorities to read commands, as taught by Bavishi et al., in order to provide preferential execution of read commands without adversely affecting lower priority read commands.

Claim 15 (as applied to claim 14 above): 
Lee et al. disclose,
the one or more command routers are further configured to determine the third and fourth subsets of the memory access commands and store the third and fourth subsets in the fifth and sixth queues, respectively [Trika et al. - figs. 1-2; par. 0010 – “At block 14, the incoming writes are split into tier 1 data and tier 2 data. In this exemplary embodiment, the tier 1 data comprises data that is performance and/or error sensitive. In certain embodiments, the tier 1 data comprises user defined writes. In one exemplary embodiment, the tier 1 data comprises user defined high priority writes. In one exemplary embodiment, the tier 2 data comprises user defined low priority writes. In another exemplary embodiment, the tier 2 data comprises background writes corresponding to metadata updates on lazy writes.”]; and 
the processor is further configured to process the third subset of the memory access commands from the fifth queue to the third queue according to a third process [fig. 4; pars. 0090-0091, 0194 – The commands are routed from the first core to the first memory manager. (“The first memory manager 136 may store a command and/or an address transmitted from the first core 135 in a first queue Q1.”)] and the fourth subset of the memory access commands from the sixth queue to the fourth queue according to a fourth process, wherein the third and fourth processes are configured to be run concurrently with the first and second processes by the execution unit according to the one or more parameters for prioritization between the first priority and the second priority [fig. 4; pars. 0085, 0094-0095, 0194 – The commands are routed from the second core to the second memory manager. (“The host core 133 may support a scheduling and/or adjusting of execution schedules of commands registered in the queue based on their priorities.” … “The second memory manager 138 may store the command and/or the address transmitted from the second core 137 in a second queue Q2.”)].

Claim 16 (as applied to claim 11 above):
Lee et al. and Trika disclose all the limitations above but do not specifically disclose, wherein the processor further comprises: 
logic configured to process a memory access command associated with the second priority when the memory access command has not been processed within a minimum time frame.
In the same field of endeavor, Bavishi et al. disclose:
logic configured to process a memory access command associated with the second priority when the memory access command has not been processed within a minimum time frame [par. 0014 – “For example, the quality of service logic can establish a threshold for a read command; and, if the age of the read command is above the threshold before the read command is serviced, the read command can be moved to the top of a queue for execution, or to a higher-priority queue of read commands. Thus, the memory sub-system balances the priority of the read commands initially requested in their priority data field and service delay in execution of the read commands.”].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Lee et al. and Trika et al. to include moving old commands to the head of the queue, as taught by Bavishi et al. in order to maintain quality of service for read commands.

Claim 20 (as applied to claim 17 above):
Lee et al. disclose,  
wherein the processor is further operable to cause the memory device to: 
determine a third subset of the memory access commands associated with write commands associated with the first priority and a fourth subset of the memory access commands associated with write commands associated with the second priority [Trika et al. - figs. 1-2; par. 0010 – “At block 14, the incoming writes are split into tier 1 data and tier 2 data. In this exemplary embodiment, the tier 1 data comprises data that is performance and/or error sensitive. In certain embodiments, the tier 1 data comprises user defined writes. In one exemplary embodiment, the tier 1 data comprises user defined high priority writes. In one exemplary embodiment, the tier 2 data comprises user defined low priority writes. In another exemplary embodiment, the tier 2 data comprises background writes corresponding to metadata updates on lazy writes.”]; 
route, from the command queue to a fifth queue, the third subset of the memory access commands associated with the first priority [fig. 4; pars. 0090-0091 – The command is routed from the host core to the first core. Trika et al. provide the teaching of writes being classified as tier 1 or tier 2. (“The first core 135 may convert an address, which may be included in a command transmitted from the host core 133, to a physical address of the first user region UA1 of the first storage area 110 using the first flash translation layer FTL1' of the memory 134.”)]; 
route, from the command queue to a sixth queue, the fourth subset of the memory access commands associated with the second priority [fig. 4; pars. 0094-0095 – The command is routed from the host core to the second core. Trika et al. provide the teaching of writes being classified as tier 1 or tier 2. (“The second core 137 may convert an address, which may be included in a command transmitted from the host core 133, to a physical address of the second user region UA2 of the second storage area 120 using the second flash translation layer FTL2' of the memory 134.”)]; 
process, by the processor, the third subset of the memory access commands from the fifth queue to the third queue at the storage controller according to a third process [fig. 4; pars. 0090-0091, 0194 – The commands are routed from the first core to the first memory manager. (“The first memory manager 136 may store a command and/or an address transmitted from the first core 135 in a first queue Q1.”)]; and 
process, by the processor, the fourth subset of the memory access commands from the sixth queue to the fourth queue at the storage controller according to a fourth process, wherein the third and fourth processes are run concurrently by the execution unit with the first and second processes according to the one or more parameters for prioritization between the first priority and the second priority [fig. 4; pars. 0085, 0094-0095, 0194 – The commands are routed from the second core to the second memory manager. (“The host core 133 may support a scheduling and/or adjusting of execution schedules of commands registered in the queue based on their priorities.” … “The second memory manager 138 may store the command and/or the address transmitted from the second core 137 in a second queue Q2.”)].
However, Lee et al. and Trika et al. do not specifically disclose:
wherein the first subset of the memory access commands is associated with read commands associated with the first priority, and the second subset of the memory access commands is associated with read commands associated with the second priority,
In the same field of endeavor, Bavishi et al. disclose:
wherein the first subset of the memory access commands is associated with read commands associated with the first priority, and the second subset of the memory access commands is associated with read commands associated with the second priority [fig. 5; pars. 0067-0075 – Read requests are places in queues according to priority. (“In general, the memory sub-system 110 can maintain a respective queue for each priority value that can be specified by the host system 120 in the priority data field of read commands, in an embodiment. Accordingly, the read request scheduler 113 can add an incoming read request to the back of the queue associated with the priority value of the read request.”)],
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Lee et al. and Trika et al. to include priorities to read commands, as taught by Bavishi et al., in order to provide preferential execution of read commands without adversely affecting lower priority read commands.

Response to Arguments
Applicant's arguments filed October 31, 2022 have been fully considered but they are not persuasive. 

Applicant argues “The Office Action then, in contradiction to the earlier assertion, appears to assert that Lee teaches or suggests these same features.”

Examiner submits that Lee et al. disclose the routing and processing portions of these limitations but do not specifically disclose that the commands are associated with priorities.  This is set forth in the rejection of the particular limitations.

Applicant argues “Here, Lee describes a queue associated with each core and does not teach or suggest about moving information between queues.”

Examiner submits that the claimed queues correspond to the host core, first core, second core, first memory manager, and second memory manager. Data flow takes the path [host core -> first core -> first memory manager] or [host core -> second core -> second memory manager] according to whether the data/commands are destined for the first storage area or the second storage area.

Applicant argues “Trika is silent on the aspect of multiple queues and associated priorities. See Trika, ¶¶ [0011] and [0012].”

Examiner submits that Lee et al. disclose multiple queues and two storage devices. Trika et al. disclose storing data to a first storage device or a second storage device according to a priority of the data. The combination provides that Lee et al. stores data according to priorities, as taught by Trika et al. (i.e. data/commands pass through the queues disclosed by Lee et al. according to priority of the data and there is a storage area for data having a first priority and a second area for data having a second priority).

Applicant argues “Bavishi does not overcome the deficiencies of Lee and Trika, nor does the Office Action suggest otherwise”.

Examiner agrees that Bavishi has not been relied upon in the rejection of claim 1.

Applicant argues “For the reasons described with references to independent claims 1 and 17, Lee and Trika are silent on the aspect of multiple queues and associated priorities. Furthermore, Lee and Trika do not teach or suggest-alone or in combination-about moving information between queues.”.

This argument has been addressed with respect to the discussion of claim 1 above.

Applicant argues “Bavishi does not overcome the deficiencies of Lee and Trika, nor does the Office Action suggest otherwise. Therefore, for at least these reasons, independent claim 11 is allowable over any combination of Lee, Trika, and Bavishi.”.

Examiner agrees that Bavishi has not been relied upon in the rejection of claim 11.

Applicant argues “Dependent claims 2-10, 12-16, and 18-20 each depend from one of independent claims 1, 11, and 17, and are therefore allowable for at least the same reasons that independent claims 1, 11, and 17 are allowable. Dependent claims 2-10, 12-16, and 18-20 also recite allowable features that have not been shown to be taught or suggested by Lee, Trika, and Bavishi, alone or in any combination.”.

This argument has been addressed in the discussion of the independent claims above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY T MACKALL whose telephone number is (571)270-1172. The examiner can normally be reached Monday - Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald G Bragdon can be reached on (571) 272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LARRY T. MACKALL
Primary Examiner
Art Unit 2131



16 November 2022
/LARRY T MACKALL/Primary Examiner, Art Unit 2139